DETAILED ACTION
This is the first action on the merits for application 16/606,243 filed on 03/16/2020.  Claims 1-14, 31-39 are pending; claims 15-30, 40-44 are canceled, claims 1-6, 8, 12-14, 39 will be examined. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 31-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/23/2021
Applicant elected Group I and Species I: claims 1-14, 39 in the reply filed on 03/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7, 9-11 are also withdrawn because these claims have limitations are directed to non-elected species: Figs.13, 5a-5b, For instance limitations: “a planetary gear set comprising at least four rotational members and two friction brakes.”;” wherein the first and second speed transforming gear each include an input gear wheel and an output gear wheel which are radially offset”;  “wherein at least one rotational member of the planetary gear set is at least partially positioned inside a gear wheel of the first or second speed transforming gears”; wherein the first and second speed transforming gears each include one or more transmission gears” see USPGPUB: ¶ [0109]-[0110], [0157].
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019, 01/22/2020 have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate output shaft and “first coupling as planetary gear set” see annotated Fig.1 below.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    496
    733
    media_image1.png
    Greyscale


Claim Objections
Claim 39 is objected to because of the following informalities:  

Claim 39 recites “a transmission system” should read -- the transmission system-- since a transmission system as claimed in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the first and/or second coupling member includes a planetary gear set comprising at least three rotational members and a friction brake”. The elected embodiment discloses one of the scenario out of three: “first coupling member (18) includes a planetary gear set comprises at least three rotational members and friction brake”; however, the elected embodiment does not sufficient disclose of the “wherein the first and second coupling member includes a planetary gear set comprising at least three rotational members and a friction brake” scenario and the other “or” scenario that is claimed and thus it render the claimed indefinite since one of ordinary skill in the art would not understand what is being claimed. 
 Claim 14 recites “the first and/or second speed transforming gear includes a transmission gear coupled to the reverse transmission gear. The elected embodiment discloses one of the scenario out of three: “the first speed transforming gear 38 includes a transmission gear coupled to the reverse transmission gear”; however, the elected embodiment does not disclose “first and second speed transforming gear includes a transmission gear coupled to the reverse transmission gear” and the other “or” scenario that is claimed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 12-14, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20150321662)
Park discloses 
Regarding claim 1, a transmission system for a vehicle having an input (engine shaft) arranged for connection to a drive source (11), and an output (23) arranged for connection (via output1) to a load (axle wheels), and comprising: 
a transmission (Fig.2) comprising 
a first input shaft (input3), a first output shaft (output1; left side) connected (via 27) to the output, and a first speed transforming gear (5,7, 27) connecting the first input shaft and the first output shaft, and 
a second input shaft (input2), a second output shaft (input1) connected to the output, and a second speed transforming gear (15) connecting the second input shaft and the second output shaft,
 a first coupling member (PG and 19) including a first friction element (19), the first coupling member having a first section (S) which is connected to the input, and a second section (R) which is connected to the first input shaft (input3) of the transmission, and

wherein the first and/or second speed transforming gears (15) are axially positioned between the first friction element, and the second friction element.

Regarding claim 2, wherein the first friction element is arranged at a first end of the transmission (see Fig.2) and/or the second friction element is arranged at a second, opposite, end of the transmission.

Regarding claim 3, wherein the first and/or second coupling member includes a friction clutch (C2 is friction clutch).

Regarding claim 4, wherein the first and/or second coupling member includes a planetary gear set (PG) comprising at least three rotational members and a friction brake (19 is friction brake, see ¶ [0063]).

Regarding claim 5, wherein the first coupling member includes a planetary gear set (PG) comprising at least three rotational members and a friction brake (19) and the second coupling member includes a clutch (C2 is friction clutch).

6, wherein second coupling member is positioned at a front end of the transmission at the side of the drive source, and the first coupling member is positioned at the opposite side of the transmission (see Fig.2)

	Regarding claim 8, wherein a rotational member (R) of the planetary gear set is directly connected to a gear wheel (e.g. GP of 15) of the first or second speed transforming gears.

	
Regarding claim 12, wherein a further coupling member (17) is located between (radial direction) the first and second input shaft.

Regarding claim 13, wherein the first speed transforming gear includes a reverse transmission gear (27).

Regarding claim 14, wherein the first and/or second speed transforming gear includes a transmission gear (5, 7) coupled to (via pair selector 17) the reverse transmission gear.

Regarding claim 39, a vehicle (abstract, hybrid vehicle) including a transmission system according claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van Druten (US 8899122) discloses a transmission system for a vehicle having an input (shaft that connects to A, see Fig.5) arranged for connection to a drive source (A), and an output (IF) arranged for connection to a load (l), and comprising: a transmission (Fig.5) comprising a first input shaft (shaft that connects to the carrier), a first output shaft (I1) connected (via s2, s1) to the output, and a first speed transforming gear (s) connecting the first input shaft and the first output shaft, and a second input shaft (shaft that connects to C), a second output shaft (shaft that connects to S2) connected to the output, and a second speed transforming gear (s2) connecting the second input shaft and the second output shaft, a first coupling member (62) including a first friction element, the first coupling member (62) having a first section which is connected to the input, and a second section which is connected to the first input shaft of the transmission, and second coupling member (b1)
Markl (US 20150300470) discloses a transmission system for a vehicle having an input (52) arranged for connection to a drive source, and an output (36) arranged for connection to a load (30), and comprising: a transmission (12) comprising 
a first input shaft (14), a first output shaft (18a) connected to the output, and a first speed transforming gear (38 for 7/8th gear) connecting the first input shaft and the first output shaft, and a second input shaft (16), a second output shaft (18b) connected to the output, and a second speed transforming gear (38 for 6th gear) connecting the second input shaft and the second output shaft, a first coupling member (60) including a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659